United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3340
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Roger Lee Wadden

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: August 6, 2019
                              Filed: August 9, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Roger Wadden directly appeals the below-Guidelines sentence the district
     1
court imposed after he pled guilty to a drug offense, pursuant to a plea agreement

         1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
containing a partial appeal waiver. Under the appeal waiver, he waived his right to
appeal his conviction, but preserved his right to appeal his sentence. His counsel has
moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the sentence as substantively unreasonable. In a pro se
brief, Wadden argues that the government failed to establish the purity and quantity
of the substance involved in the offense and that he was erroneously classified as a
career offender.

       As to Wadden’s pro se argument that the government failed to establish the
purity and quantity of the substance involved in his offense, we conclude that the
argument falls within the scope of the partial appeal waiver because it challenges an
essential element of Wadden’s offense of conviction. We further conclude that the
appeal waiver is valid and enforceable as to this argument. See Alleyne v. United
States, 570 U.S. 99, 102 (2013) (holding that any fact that increases the mandatory
minimum sentence is an element of offense); see also United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforcement of appeal waivers). Next, we conclude that Wadden’s
challenge to his career-offender classification lacks merit, as the specific argument
he advances has been rejected by this court. See United States v. Brown, 638 F.3d
816, 818-19 (8th Cir. 2011) (holding that conviction under Iowa Code Ann.
§ 204.401 (recodified at Iowa Code Ann. § 124.401(1)) qualified as controlled
substance offense for purpose of career-offender provision of Guidelines, even if
based on counterfeit substance or imitation controlled substance). We also conclude
that Wadden’s sentence is not substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (discussing substantive
reasonableness). Finally, we have independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues outside
the scope of the appeal waiver. Accordingly, we enforce the partial appeal waiver as



                                         -2-
to Wadden’s pro se challenge to his conviction and affirm in all other respects. We
grant counsel’s motion for leave to withdraw.
                       _____________________________




                                        -3-